JANVIER, J.,
dissenting.
I am unable to agree with my colleagues in their view that the operatives of the train of defendant were negligent in not sooner realizing that the object which they saw was a man and in not stopping the train sooner than they did.
I q,uite agree that there are certain circumstances under which engineers must be continuously and constantly on the alert and under which trains must be under such control as to permit of their being stopped on very short notice. Those circumstances were present in the case of Blackburn vs. L. R. & N. Co., 144 La. 520, 80 So. 708, on which case my colleagues base their present opinion but seem to me to be conspicuous by their absence in the case now before us. The circumstances to which I refer are present when, on account of proximity to cities or towns, or much traveled roads, the trainmen know or ought to know that there are likely to be persons on or near the tracks. That such was true in the Blackburn case is conclusively shown by the following excerpt from that decision: “At the place where Blackburn was killed, the railroad track was used as much as the street, to the knowledge of defendant and those in charge of the train.”
That the circumstances surrounding the happening of the accident in the case now before us were entirely different is well illustrated by the fact that the place at which the deceased was killed was so inaccessible that the parish authorities came to the conclusion that they could not move the body even to the front road without great difficulty and expense and therefor^ buried it where it was found, alongside the railroad track.
The facts of this ease and the circumstances surrounding the accident appear *684to me to bring it squarely within the doctrine announced by the Supreme Court in Hebert vs. Louisiana Western Railroad, 104 La. 484, 29 So. 239, in the syllabus of which the court said:
“The engineer of a train running on schedule time, on its own right of way, in the open prairie away from any town or crossing, is not called upon to immediately slacken its speed, from the simple fact that a trespasser, sitting upon the ties, does not at once rise and change his position on réceiving warning of the approach of the train by the ringing of the bell, and the blowing of the whistle, duly and properly given.”
If the deceased in the instant case was sitting on the top of the rail, as is contended by plaintiff, there was nothing in his position to indicate that he was in a helpless condition and, even if the engineer had seen him sooner than he did, under the doctrine announced in the Hebert case, he would not have been required to do more than sound his whistle and ring his bell, because he would have been justified in assuming that a person sitting upright on top of a rail is not helpless and will heed the warnings given. If, then, under those circumstances, the engineer was not called on to immediately slacken his speed, but only to sound his signals, did he not do all that the law requires of him when, at about five hundred feet from deceased, which was the point at which deceased was first seen, he blew his whistle and applied his brakes?
If deceased was not sitting on top of the rail, then the tests made by plaintiff’s witnesses, which show that a man sitting on top of the rail could be seen fifteen or eighteen hundred feet away, are absolutely valueless. If deceased was sitting on the ground or lying near the ends of the crossties, then it is easy to understand why the operatives of the train did not realize sooner that the object they saw was a man.
It is most significant that both the engineer and the fireman saw the object at about the same instant. This shows, as I view it, two things: That they were both looking out ahead and that what they saw was not recognizable as a human being further away than about five hundred feet, which is about the distance it was away when they realized what it was.
The train in question was a heavy, fast moving passenger train, and while there is no testimony to show within what distance it could be stopped, it is well known that such a train cannot be stopped within at least twice the distance which was left to the engineer after he saw the object and realized what it was.
That there is a vast difference between the degree of care required of trainmen in cities or towns or in the thickly populated neighborhoods and that necessary in obscure places was recognized by the Supreme Court in the Blackburn case, where, in discussing the various decisions in similar cases that Court said:
“We have examined with much care the sixteen decisions of this court cited by the appellant, but find that in each and all of them the injured or the deceased persons were struck, either while walking on the tracks in a manner to lead those in charge of the train to believe they were going to get off, were in the yards and private premises of the railroads, or were in places on the tracks where the engine-men were not required to use anything more than ordinary care.”
I know quite well that these cases differ, each from the others and that each must be decided according to its own facts but it seems to me that the general principle which runs through them all is that the speed of the train and the attention of the *685engineer should be proportionate to the probability of danger. It is very evident that the probability of danger to pedestrians in the locality in which the deceased was, was very remote and consequently, only ordinary care should be exacted of the engineer.
The opinion of my colleagues, as I read it, hold the engineer to the highest degree of care, in fact to such care as should have been properly required of him had he been operating his train through a city or past a depot, or across a much traveled highway.
The cases involving the running over of persons on tracks, helpless by reason of intoxication or sickness, or otherwise, fall into either of two well defined classes-Those in which the crew of the train should be held to the very highest degree of care and those in which only ordinary care should be required. The Blackburn case, supra, is a typical example of the former and the Hebert case, supra, is an excellent example of the latter. In all of the cases, where it appeared that the injured person was helpless, it was held that, no matter how great his negligence in going upon the track in the first instance, as soon as helplessness overcame him, the active phases of that negligence were spent and his negligence in remaining passive became passive and that after that moment the sole question to be determined ,was whether or not the crew of the train had used such care as was required under the circumstances. In all the cases cited in either of the cases mentioned or in any other I find none where the spot at which the accident occurred was so isolated as in the instant case and where, therefore, there was less reason for the crew of the train to have reason to expect a person to be asleep on the track.
For these reasons I respectfully dissent.